Case 2:19-cv-00289-JES-MRM Document 11 Filed 03/18/20 Page 1 of 1 PageID 35




                         IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

  PETER GEROLD,

                     Plaintiff,

  vs.
                                                          CASE NO. 2:19-cv-00289-UA-MRM
  SANTANDER CONSUMER USA INC.,

                     Defendant.
                                                     /

                 JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

            COME NOW plaintiff Peter Gerold and defendant Santander Consumer USA Inc.,

  pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), and hereby jointly stipulate that this action is

  dismissed, with prejudice, with the parties to bear their own attorney's fees, costs and

  expenses.

            Respectfully submitted this 18th day of March, 2020.

  s/ Janelle A. Weber                               s/ R. Frank Springfield
  Janelle A. Weber, Esq. (FL Bar # 017630)          R. Frank Springfield (FL Bar # 0010871)
  Law Office of Janelle A. Weber, P.A.              BURR & FORMAN LLP
  1520 W. Cleveland St., Ste. A                     201 North Franklin Street, Suite 3200
  Tampa, FL 33606                                   Tampa, Florida 33602
  Telephone: (813) 982-3663                         Telephone: (813) 221-2626
  E-mail: jweber@janelleweberlaw.com                fspringf@burr.com

  Attorney for Plaintiff                            Attorney for Defendant
  PETER GEROLD                                      SANTANDER CONSUMER USA INC.




  43180818 v1
